Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 30, 2021

                                      No. 04-21-00029-CV

      IN THE INTEREST OF J.M.C., P.A.S.M., J.A.M AKA J.M., JR., CHILDREN

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01268
                            Honorable Peter Sakai, Judge Presiding

                                         ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed her notice of appeal on January 28, 2021. Thus, the 180-day
deadline in which this court must dispose of this appeal is July 27, 2021. Appellant’s brief was
originally due on March 8, 2021. On March 8, 2021, appellant filed an unopposed motion for
extension of time to file appellant’s brief, requesting a twenty-day extension of time. We granted
the motion and ordered appellant to file her brief no later than March 27, 2021. We cautioned
appellant’s court-appointed attorney, Ms. M. Cecilia Hellrung, that further requests for
extensions of time would be disfavored.

        On March 29, 2021, Ms. Hellrung filed a second motion for extension of time, requesting
a ten-day extension. The motion is GRANTED and Ms. Hellrung is ORDERED to file
appellant’s brief no later than April 6, 2021. NO FURTHER EXTENSIONS OF
TIME WILL BE GRANTED. If Ms. Hellrung fails to file appellant’s brief by April 6, 2021,
this appeal is subject to being abated to the trial court for an abandonment hearing.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court